DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on November 24, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,917,573 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, the prior art does not teach or fairly suggest the use of a system for stabilizing videos, the system comprising one or more physical processors configured by machine-readable instructions to obtain video information defining a video, the video including video content captured by an image capture device during a determine a viewing window for the visual content as a function of progress through the progress length based on the rotational positions of the image capture device as the function of progress through the capture duration, the viewing window defining extents of the visual content to be included within stabilized visual content as the function of progress through the progress length, wherein determination of the viewing window includes determination of shape of the viewing window as the function of progress through the progress length, and generate the stabilized visual content based on the viewing window, the stabilized visual content including a punchout of the extents of the visual content within the viewing window, in conjunction with the other limitations of the claims.
As for claim 11, the prior art does not teach or fairly suggest the use of a method for stabilizing videos, the method performed by a computing system including one or more processors, the method comprising obtaining, by the computing system, video information defining a video, the video including video content captured by an image capture device during a capture duration, -4-Stimm, et al. - 17/151,917 Attorney Docket No.: 46DG-026191 the video content including visual content viewable as a function of progress through a progress length, the visual content having a field of view, obtaining, by the computing system, rotational position information of the image capture device, the rotational position information characterizing rotational positions of the image capture device as a function of progress through the capture determining, by the computing system, a viewing window for the visual content as a function of progress through the progress length based on the rotational positions of the image capture device as the function of progress through the capture duration, the viewing window defining extents of the visual content to be included within stabilized visual content as the function of progress through the progress length, wherein determination of the viewing window includes determination of shape of the viewing window as the function of progress through the progress length, and generating, by the computing system, the stabilized visual content based on the viewing window, the stabilized visual content including a punchout of the extents of the visual content within the viewing window, in conjunction with the other limitations of the claims.
As for claims 2-10 and 12-20, the reasons for allowance of these claims is due at least to their dependency upon allowable claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIN YE/Supervisory Patent Examiner, Art Unit 2697